DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 4, 5, 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Regarding claims 4, 5, 7, the parent claim requires the projectors “on the first optical waveguide lens”. The instant claims recite features such as connecting lines or optical components, purportedly between the projector and waveguide lens in view of Applicant’s figures, that make it unclear whether the projector is “on the first optical waveguide lens”.

Regarding claim 5, “optical element” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

	The following documents may be referred to:
	D1 (CN 108803023 A and associated machine translation)
	D2 (CN 105629474 A and associated machine translation)
	D3 (CN 209858861 U and associated machine translation)
	D4 (US 20150248011 A1)
	D5 (US 20200174298 A1, effective 2018)

Claims 1-3, 5, 6 rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 1, D1 teaches a wearable display device (embodiments of Figs. 1A, 1D and Figs. 3A, 3B), comprising: 
a first optical waveguide lens (Fig. 1D, top half of 13), having a first area and a second area (Figs. 1D, a pair of projectors for each of first top and second bottom area); and 
a first projection assembly (four total sets of 11, 12 in a top pair and a bottom pair), disposed on the first optical waveguide lens and configured to project a plurality of lights (Fig. 1D, plurality of lights to the different output couplers), that includes a first light projector and a second light projector (left and right 11, 12); 
wherein the first light projector and the second light projector are disposed in different positions on the first optical waveguide lens in a first direction (horizontally) and the first light projector vertically), wherein the first direction and the second direction are not parallel (orthogonal); 
wherein the first light projector projects a first light to the first area (Fig. 1D, top left 133), and the second light projector projects a second light to the second area (Fig. 1D, top right 133), and the first light does not overlap with the second light in the second direction (Fig. 1D, distinct output couplers 133 for each projector of each quadrant).
The embodiment(s) of Figures 3A, 3B are similarly disposed (non-overlapping projectors 31/32 for first and second areas, waveguide lens 33).
Regarding claim 2, D1 teaches the wearable display device as claimed in claim 1, and further discloses further comprising: 
a second optical waveguide lens (bottom half of 13), adjacent to the first optical waveguide lens, and having a third area and a fourth area (bottom pair of 133); and 
a second projection assembly (11, 12 for each left and right of the bottom half), disposed on the second optical waveguide lens (Fig. 1A, 131 on 13) and including a third light projector (the left set) and a fourth light projector (the right set); 
wherein the third light projector and the fourth light projector are respectively disposed in different positions of the second optical waveguide lens in the first direction (horizontally), and the third light projector and the fourth light projector do not overlap in the second direction (vertically); 
wherein the third light projector projects a third light to the third area (bottom left 133), the second light projector projects a fourth light to the fourth area (bottom right 133), and the third light and the fourth light do not overlap in the second direction (Fig. 1D, a distinct input coupler 131, relay component 132, and output coupler 133 for each projector such that none overlap).
Regarding claim 3, D1 teaches the wearable display device as claimed in claim 1, and further discloses wherein the first projection assembly further includes a third light projector, and the first Fig. 1D).
Regarding claim 5, D1 teaches the wearable display device as claimed in claim 1, and further discloses further comprising an optical component (input coupler 131) disposed on the first optical waveguide lens (13), wherein when the lights are emitted from the first projection assembly (11, 12) to the first optical waveguide lens, the lights are reflected or diffracted via the optical element (131) in the first optical waveguide lens (Fig. 1A). See also embodiment of Figure 3A (331).
Regarding claim 6, D1 teaches the wearable display device as claimed in claim 5, and further discloses wherein the optical component (331) is inclined relative to a surface of the first optical waveguide lens (Fig. 3A).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of D4.
Regarding claim 4, D1 teaches the wearable display device as claimed in claim 1, but does not explicitly show further comprising a connecting line assembly disposed on the first optical waveguide lens, and the connecting line assembly connects the first optical waveguide lens and the second light projector.
It is noted that “connecting line assembly” is disclosed without further  structural detail. It is considered from context (Applicant’s specification, ¶39) that the connecting line assembly should propagate light. 
D4 explicitly shows a connecting line assembly (scanning fiber) disposed on the first optical waveguide lens (124), and the connecting line assembly (scanning fiber) connects the first optical waveguide lens (123) and the light projector (140).
D4 to connect the projector and waveguide of D1 for the purpose of presenting three dimensional viewing (D4, ¶70).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 7, D1 teaches the wearable display device as claimed in claim 1, and teaches output couplers for each projector (133), but does not explicitly show further comprising an optical element disposed on a side of the first optical waveguide lens, wherein when the plurality of lights emitted by the first projection assembly sequentially pass through the first waveguide lens and the optical element, the optical element enables each light to have a viewing angle on the optical element, and the lights overlap each other.
D2 teaches a wearable display (Abstract) that explicitly shows an optical element (3) disposed on a side of the first optical waveguide lens (Fig. 12), wherein when the plurality of lights emitted by the first projection assembly (17, 18) sequentially pass through the first waveguide lens (2) and the optical element (3), the optical element enables each light to have a viewing angle on the optical element (sequitur), and the lights overlap each other (Fig. 12). D2 also shows an output coupler (Fig. 8, 5, corresponding to the dark line on the side of the waveguide in Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the optical element of D2 with the display of D1 for the purpose of projecting three dimensional objects.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D3.
Regarding claim 8, D1 teaches the wearable display device as claimed in claim 1, but does not explicitly show further comprising a virtual reality lens and a goggle shield, wherein the virtual reality 
D3 explicitly shows (Figs. 1, 3, and 6) further comprising a virtual reality lens (Fig. 6, 43)  and a goggle shield (Figs. 1 and 3, 10, 40), wherein the virtual reality lens is disposed on a side of the first waveguide lens (Fig. 6, 43 on a side of waveguide 30), and the virtual reality lens, the first waveguide lens and the first light projection assembly are disposed in the goggle shield (Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the display components of D1 in a virtual reality goggle as taught by D4 for the purpose of protection of the components and immersion and fatigue prevention for the user.
Regarding claim 9, the modified teaches the wearable display device as claimed in claim 8, and further discloses wherein a visual area of the goggle shield has an opaque material (see D4, ¶50, and Fig. 6, making the electrochromic shield 50 opaque, e.g. to block environmental brightness, for the purpose of reducing fatigue).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 8 above, and further in view of D5.
Regarding claim 10, the modified D1 teaches the wearable display device as claimed in claim 8, but does not explicitly show wherein the visual area of the goggle shield has a polymer dispersed liquid-crystal material, and the goggle shield can be switched between a power-off mode and a power-on mode, wherein when the goggle shield is in the power-off mode, the visual area presents a matte surface, and when the goggle shield is in the power-on mode, the visual area presents a transparent surface.
D5 explicitly shows a virtual reality goggle (¶10, goggles) wherein the goggle shield (Fig. 3A, VR shield 348A) has a polymer dispersed liquid-crystal material (¶37), and the goggle shield can be switched between a power-off mode and a power-on mode (sequitur), wherein when the goggle shield is in the power-off mode, the visual area presents a matte surface (“opacity”; an opaque polymer material considered as matte), and when the goggle shield is in the power-on mode, the visual area presents a transparent surface (“transparency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the PDLC shield of D5 instead of the electrochromic shield of the modified D1 and thereby attained a predictable shielding result.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872